Layne Christensen Company
Executive Incentive Compensation Plan


(As Amended and Restated, Effective July 29, 2011)


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
SECTION I.   Purpose of the Plan.
 
Layne Christensen Company (hereinafter referred to as the "Company") desires to
effect a program of making awards as soon as practicable after the end of each
fiscal year to certain executive employees of the Company who, in the judgment
of the Compensation Committee of the Board of Directors of the Company (the
"Board") have made significant contributions to the Company during the most
recent fiscal year.  The purpose of this program is to provide additional
incentive for the executive employees to promote the best interests and most
profitable operation of the Company.
 
This program shall be known as the "Layne Christensen Company Executive
Incentive Compensation Plan" (hereinafter referred to as the "Plan").  This Plan
is the successor plan to, and amends and supersedes, the earlier versions of
this plan which were amended and restated effective February 1, 1994, May 1,
1997, January 1, 2005, February 1, 2007, February 1, 2010 and February 1, 2011.
The existence of the Plan shall not be in lieu of or otherwise affect or be
affected by any other compensation plan or arrangement of the Company.
 
SECTION II.   Administration.
 
The Plan shall be administered by the Board.  The Board shall have full power,
in its sole discretion, to interpret, construe and administer the Plan and adopt
rules and regulations relating to the Plan.  Decisions made by the Board in good
faith and in the exercise of its powers and duties hereunder shall be binding
upon all parties concerned.  No member of the Board shall be liable to anyone
for any action taken or decision made in good faith pursuant to the power or
discretion vested in such person under the Plan.
 
SECTION III.   Participation.
 
Effective February 1, 20111, the following employees, and such other key
executive employees of the Company as shall be determined by the Board from
time-to-time, shall be eligible to participate in the Plan (and shall
hereinafter be referred to as "Participants"):
 


 
Group I
Group II
Group III
 
 
 
 
 
Rene J. Robichaud
 
 
 
 
 
 
 
 
 
Andrew B. Schmitt
 
 
Mark J. Accetturo
Gregory F. Aluce
Steven F. Crooke
Eric R. Despain
Jerry W. Fanska
Gernot E. Penzhorn
Larry Purlee
Jeffrey J. Reynolds
Patrick C. Schmidt
David D. Singleton
Philip S. Winner
John A. Wright

 
 



--------------------------------------------------------------------------------

1 In connection with Mr. Robichaud's commencement of employment with the Company
effective July 29, 2011, Mr. Robichaud is eligible to participate in the Plan on
a pro-rated basis based on Mr. Robichaud's actual base salary paid during Fiscal
2012.

 
 

--------------------------------------------------------------------------------

 
 
SECTION IV.   Selection of Targets
 
As soon as practicable after the commencement of each fiscal year, the Board
shall establish one or more performance targets, which collectively shall
constitute the "Target" hereunder, upon which the incentive compensation of each
Participant shall be calculated for such fiscal year.  If more than one
performance target is selected for the Target, the Board shall assign relative
calculation weights to each performance target in determining the
Target.  Incentive compensation awards hereunder for each Participant are to be
based on that Participant's performance during that fiscal year as compared to
the Target.  The Target may vary among Participants at the sole discretion of
the Board.
 
SECTION V.   Determination of Amount of Award.
 
Subject to the last sentence of this Section V, the amount of the incentive
compensation award for a fiscal year shall be equal to a percentage (the "Base
Salary Percentage") of a Participant's annual regular salary (as determined by
the Board) as of the beginning of the fiscal year for which the Target is
established (the "Base Salary").  The Base Salary Percentage shall he determined
as follows:
 


 
GROUP I
 
If 100% of the Target is achieved, then the Base Salary Percentage shall be
100%.  If more than 100% of the Target is achieved, then for each 1% increase
above the Target, the Base Salary Percentage shall be increased by 5%; provided,
however, that in no event shall the Base Salary Percentage be increased by more
than 100%.  If less than 100% of the Target is achieved, then for each 1%
decrease below the Target, the Base Salary Percentage shall be decreased by
2.5%; provided, however, that if 80% or less of Target is achieved then the Base
Salary Percentage shall be 0%.
 


 
GROUP II
 
If 100% of the Target is achieved, then the Base Salary Percentage shall be
80%.  If more than 100% of the Target is achieved, then for each 1% increase
above the Target, the Base Salary Percentage shall be increased by 5%; provided,
however, that in no event shall the Base Salary Percentage be increased by more
than 100%.  If less than 100% of the Target is achieved, then for each 1%
decrease below the Target, the Base Salary Percentage shall be decreased by
2.5%; provided, however, that if 80% or less of Target is achieved then the Base
Salary Percentage shall be 0%.
 


 
GROUP III
 
If 100% of the Target is achieved, then the Base Salary Percentage shall be
60%.  If more than 100% of the Target is achieved, then for each 1% increase
above Target, the Base Salary Percentage shall be increased by 5%; provided,
however, that in no event shall the Base Salary Percentage be increased by more
than 100%.  If less than 100% of the Target is achieved, then for each 1%
decrease below the Target, the Base Salary Percentage shall be decreased by
2.5%; provided, however, that if 80% or less of Target is achieved then the Base
Salary Percentage shall be 0%.
 



--------------------------------------------------------------------------------

 
 
2

--------------------------------------------------------------------------------

 



 
ILLUSTRATION
 
The percentage of the Target achieved and the corresponding Base Salary
Percentage are illustrated as follows:
 
Percentage
 of
Target Achieved
 
Group I
Base Salary
Percentage
Group II
Base Salary
Percentage
Group III
Base Salary
Percentage
120% or more
200%
160%
120%
115%
175%
140%
105%
110%
150%
120%
90%
105%
125%
100%
75%
100% (Target)
100%
80%
60%
96%
90%
72%
54%
92%
80%
64%
48%
88%
70%
56%
42%
84%
60%
48%
36%
80%
50%
40%
30%
79% or less
0%
0%
0%



All percentages in between the above Percentage of Target Achieved shall be
calculated in accordance with the formula set forth above in Section V.
 
Notwithstanding the foregoing, the amount of the incentive compensation award
for a fiscal year may be increased or decreased in the sole discretion of the
Board by an amount not greater than one half of the incentive compensation
award.
 
SECTION VI.   Methods of Payment.
 
The incentive compensation award will be paid in cash, common stock of the
Company, or a combination of both, in the sole discretion of the Board.  Unless
a Participant properly makes a deferral election in accordance with Section VII,
payment shall be made during the April immediately after the close of the fiscal
year for which the award is made.
 
SECTION VII.   Deferred Accounts.
 
(a)           Deferral Account. The Company shall maintain in its records an
account, called the Deferred Account, for each Participant as to whom any
payment of incentive compensation awarded under the Plan is deferred in
accordance with this Section VII.  All amounts deferred pursuant to Section VI
above shall bear interest from the date of deferral until the date of payment at
the average of the 26-week U.S. Treasury Bill interest rate in effect during
said period.  All amounts credited to the Deferred Account shall be paid in
accordance with Section VII(c), below.
 
(b) Timing of Deferral Election.  If a Participant desires to defer the receipt
of the incentive compensation award, if any, that, absent such a deferral would
otherwise be paid to the Participant, the Participant must make such deferral
election by filing a written deferral election with the Board no later than the
close of the taxable year immediately preceding the taxable year in which the
services for which such incentive compensation award would
relate.  Notwithstanding the foregoing, if the compensation paid in the form of
an incentive compensation award would qualify as "performance-based compensation
based on services performed over a period of at least 12 months" as referred to
in Section 409A(a)(4)(B)(iii) of the Internal Revenue Code, as amended (the
"Code"), the Participant may be permitted to defer the payment of the incentive
compensation award, if any, that would otherwise be paid to the Participant at
the end of the current fiscal year if such deferral election is made no later
than six months prior to the end of such current fiscal year.
 
(c) Payment of Deferred Account. Within the 90-day period following the
Participant's separation from service, as defined below, the amount in the
Deferred Account (with interest as required by Section (a), above), shall be
paid to the Participant in a lump sum.  Notwithstanding the above, in the event
that the Participant is a
 
 
3

--------------------------------------------------------------------------------

 
 
"specified employee", as defined in Code Section 409A(a)(2)(B)(i), no payment
may be made any earlier than the date which is six (6) months after the date of
the Participant's separation from service (or, if earlier, the date of the
Participant's death.)  A "separation from service" shall have the same meaning
as the term is defined under Code Section 409A(a)(2)(A)(i) and interpreted
pursuant to the applicable guidance issued thereunder.
 
SECTION VIII.   Termination of Employment or Change in Control Group.
 
In the event a Participant's employment with the Company terminates (for reasons
other than retirement, disability or death) said termination being instituted by
the Participant or by the Company for cause, prior to the close of a fiscal
year, such Participant shall not be entitled to any incentive compensation award
for that fiscal year.
 
In the event a Participant's employment with the Company terminates, said
termination being by the Company without cause or on account of retirement,
disability or death, prior to the close of a fiscal year, such Participant shall
be entitled to the incentive compensation award set forth in Section V,
pro-rated as of the date of termination and paid at the same time as set forth
in Section VI.
 
If at the beginning of a fiscal year the Participant is in one Group under the
Plan, and during the fiscal year the Participant is assigned to a different
Group, the Participant's incentive compensation award for that fiscal year shall
be calculated by prorating the award by the number of months for which the
Participant was a member of each Group.
 
SECTION IX.   Miscellaneous.
 
There shall be deducted from each cash payment made under the Plan the amount of
any tax required by any governmental authority to be withheld by the Company
with respect to such payment.  A Participant receiving common stock hereunder
shall be required to pay to the Company the amount of any taxes which the
Company is required by any governmental authority to withhold with respect to
such common stock.
 
Nothing in the Plan shall be construed to give any person any benefit, right or
interest except as expressly provided herein, and nothing in the Plan shall
obligate the Company with respect to the duration of employment of any employee.
 
A Participant's rights and interests under the Plan may not be assigned or
transferred.  In the case of a Participant's death, payment of the Participant's
incentive compensation award shall be made to the Participant's designated
beneficiary or beneficiaries, or in the absence of such designation, by will or
the laws of descent and distribution.
 
The Board of Directors of the Company may discontinue the Plan, in whole or in
part, at any time, or may, from time to time, amend the Plan in any respect that
such Board may deem advisable; provided, however, (i) that no such amendment
shall be effective to modify or change any right or obligation with respect to
any award of incentive compensation theretofore made by the Board, (2) that such
Board may not, without approval by the holders of a majority of the issued and
outstanding shares of common stock of the Company, materially increase the
benefits accruing to Participants under the Plan or materially increase the
class of Participants under the Plan and (3) that no such discontinuation of the
Plan shall result in any Deferred Account being paid to a Participant until such
time as the Participant is otherwise entitled to a payment from his or her
deferred account in accordance with Section VII.
 
SECTION X.   Effective Date.
 
The Plan shall be effective as of July 29, 2011.
 
 
 
4
